Citation Nr: 1016759	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-17 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right elbow 
epicondylitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to June 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2009 by the 
undersigned Veterans Law Judge. 

In May 2009, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDING OF FACT

Right elbow epicondylitis is causally or etiologically 
related to service.


CONCLUSION OF LAW

Service connection for right elbow epicondylitis is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Right Elbow 
Epicondylitis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
right elbow epicondylitis.  He asserts he injured his elbow 
twice during service, in the early 1980's and in 1999.  The 
Veteran testified that he continues to experience right elbow 
pain.

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1970 did not note any 
abnormalities.  An "individual sick slip" from April 1999 
indicated that due to his right elbow, the Veteran was not to 
do any pushups or pull ups and to apply ice/heat after 
exercise for 14 days.  The Veteran was to return for a 
followup in two weeks.  That same day an order was placed for 
a brace for the left elbow.  Approximately two weeks later, 
the Veteran was seen for followup of reported left elbow 
pain.  The Veteran reported having pain for approximately six 
months.  Examination revealed increased pain of the left arm 
at the medial epicondyle.  He was diagnosed with golfer's 
elbow.  The following month, in May 1999, the Veteran 
returned for treatment of medial epicondylitis of the left 
arm.  Discharge examination from February 2000 noted tennis 
elbow, but the examiner did not report which side.  

Post-service treatment records were reviewed.  He was seen in 
August 2001 for several complaints, including right arm pain.  
The Veteran reported that he had been treated 1 year prior 
with magnets to a good result.  Other records show private 
treatment in June 2005.  The Veteran complained of right 
elbow pain and was diagnosed with elbow tendonitis.  In July 
2005, the Veteran complained of right elbow pain and he 
reported that he repeatedly injured his right elbow while in 
the Army.

Medical records also indicate that in July 2005, the Veteran 
complained of right medial epicondyle pain.  The Veteran 
reported having had symptoms for years but that they recently 
became worse.  The Veteran was diagnosed with right medial 
epicondylitis.  An x-ray taken in October 2005 showed 
maintained joint spaces, intact bony cortices and no 
significant joint effusion.

VA outpatient records indicate that the Veteran sought 
treatment for right elbow pain and in October 2005 it was 
noted that the Veteran may be given right elbow support 
bands.

The Veteran was afforded a VA examination in April 2000.  
Onset date of the disability was noted to be 1998 and that 
the Veteran related his injured elbow to physical training.  
The Veteran reported he suffered from pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, dislocation, locking fatigue, and lack of 
endurance.  Examination revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal motion, 
instability or weakness.  The Veteran was diagnosed with a 
right elbow condition, subjective findings of pain with no 
objective findings.  The examiner stated there was no 
objective data to support a diagnosis.

The Veteran was afforded a more recent VA examination in 
July 2009.  He reported injuring his right elbow while in 
Germany in the early 1980s.  The Veteran stated that he may 
have fallen and he also may have hurt his elbow while 
playing baseball.  Examination revealed mild discomfort to 
deep palpation along the medial epicondyle and mild 
hypersensitivity to percussing over the ulnar nerve in both 
the right and left elbows.  An x-ray taken revealed a 
grossly normal appearing right elbow joint with some 
spurring at the site of insertion of the triceps tendon.  
The examiner stated that the examination was basically 
normal as far as range of motion and strength and the 
symptoms were minimal to deep pressure on the medial 
epicondyle on the right.  The examiner opined that the 
Veteran's right elbow disability is less likely than not 
related to his time in service because there was only one 
short note during service noting right elbow pain.  However, 
the examiner did not take into account the Veteran's 
statements of chronic elbow pain during and after service.  
An examination is considered inadequate where the examiner 
did not comment on the Veteran's report of injury and 
instead relies on the absence of evidence in the service 
treatment records to provide a negative opinion.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 

The Veteran has asserted that he currently experiences the 
same elbow pain that he experienced during service.  The 
Board finds the Veteran's assertions to be credible, as the 
medical evidence of record supports his statements.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, 
the Veteran testified in February 2009 that the service 
treatment records were incorrect and that it was only his 
right elbow that was treated during service.  The Board is 
unable to determine whether the service treatment records 
were incorrect regarding which elbow was treated.  There are 
entries specifying the right and the left elbow.  As such, 
the benefit of the doubt will be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds the Veteran has a chronic disability that had 
its onset during service, and therefore is entitled to 
service connection.  If the claimed condition is noted during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, service connection for the claimed condition 
may be established.  See Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Here, the claimed condition is noted during 
service and continuity of symptomatology is clearly 
demonstrated thereafter, as evidence in the numerous medical 
records.  Additionally, the Veteran has been diagnosed with 
epicondylitis during and after service.  It has been 
established through medical evidence that the disability 
began during service and has persisted to date.  

Therefore, the Board finds that the evidence demonstrates 
there has been a continuity of symptomatology such as to 
warrant entitlement to service connection, and the benefit of 
the doubt is resolved in the Veteran's favor.  


ORDER

Entitlement to service connection for right elbow 
epicondylitis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


